DETAILED ACTION
Status of Claims
Claims 1-27 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Objections
The following claims are objected to because of the following informalities: Claims 2 and 13 are objected to because the claims should end with a period.  See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claim 10 is indefinite in the recitation, “the therapeutic agent.”  There is insufficient antecedent basis for this limitation in the claim as no “therapeutic agent” is recited in claims 1, 5 and 7-9 from which claim 10 depends. See MPEP § 2173.05(e).  
Further clarification is required.

Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-27 are rejected on the ground of nonstatutory double patenting over claims 1-5, 8-9, 12-16, 22-23 and 27 of US 10,806,830 B2 to Wang et al., hereinafter “‘830 Patent,” matured from copending Application No. 16/135,436.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims a drawn to a balloon catheter comprising:
an elongated balloon comprising at least one neck section, the balloon comprising a first main section and a second main section on opposite sides of the neck section, the at least one neck section comprising an area of reduced compliance during inflation relative to the first main section and the second main section (claim 1; claims 1-2 and 22 of the ‘830 Patent);
wherein the first main section and second main section have a main diameter when the balloon is inflated, the at least one neck section comprises an inflated diameter that is smaller than the inflated main diameter of the first and second sections, the inflated diameter of the neck section is the smallest diameter of the balloon catheter between the first main section and the second main section when the balloon is inflated, and the inflated diameter of the neck section is greater than an uninflated diameter of the neck section (claim 1; claims 1 and 22 of the ‘830 Patent).
Thus, claims 1-2 and 22 of the ‘830 Patent anticipates claim 1
The instant claims as well as the copending claims are drawn to a balloon catheter comprising a single inflation lumen that provides simultaneous inflation of the first main section, the neck, and the second main section (claim 2; claims 3 and 22 of the ‘830 Patent)
Thus, claims 3 and 22 of the ‘830 Patent anticipates claim 2.
The instant claims as well as the copending claims are drawn to a balloon catheter,
wherein the at least one neck section comprises a reinforcing material around a circumference of the neck section to reduce compliance of the neck section during inflation of the balloon (claim 3; claim 2 of the ‘830 Patent), and
wherein the reinforcing material comprises a suture, monofilament, or multifilament, wherein the reinforcing material comprises nylon, a polyamide, an aromatic polyamide, ultra high molecular weight polyethylene (UHMWPE), a polyester, an aromatic polyester, polyethylene terephthalate (PET), or a combination thereof (claim 4; claims 3-4 of the ‘830 Patent).
Thus, claims 2-4 of the ‘830 Patent anticipates claims 3-4.
The instant claims as well as the copending claims are drawn to a balloon catheter,
wherein the balloon catheter comprises a coating layer overlying an exterior surface of the balloon (claim 5; claim 1 of the ‘830 Patent); 
wherein the coating layer is on the first main section and the neck (claim 6; claim 1 of the ‘830 Patent);
the coating layer comprises: 
one or more water-soluble additives (claim 7; claim 1 of the ‘830 Patent), wherein the one or more water-soluble additives comprise pentaerythritol ethoxylate (claim 8; claims 1 and 27 of the ‘830 Patent), e.g., pentaerythritol ethoxylate (15/4) and pentaerythritol ethoxylate (3/4) (claim 9; claim 1 of the ‘830 Patent), and
a therapeutic agent (claim 11; claim 1 of the ‘830 Patent), such as paclitaxel (claim 12-13; claim 1 of the ‘830 Patent);
wherein the therapeutic agent comprises paclitaxel, wherein in the coating layer a mass ratio of the paclitaxel to the pentaerythritol ethoxylate (15/4) and the pentaerythritol ethoxylate (3/4) is 1 :5.5 to 10: 1 and a mass ratio of the pentaerythritol ethoxylate (15/4) to the pentaerythritol ethoxylate (3/4) is 1:40 to 7.5:1 (claim 10; claim 1 of the ‘830 Patent)(see MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges).
Thus, claims 1 and 27 of the ‘830 Patent anticipates claims 5-10.
The instant claims as well as the copending claims are drawn to a balloon catheter, wherein an inflated diameter of the balloon catheter is at least 25 mm (claim 14; claim 23 of the ‘830 Patent), or at least 7 mm (claim 15; claim 23 of the ‘830 Patent).  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical range.
Thus, claim 23 of the ‘830 Patent anticipates claims 14-15.
The instant claims as well as the copending claims are drawn to a balloon catheter system with a scope in the body lumen, wherein the balloon catheter and the scope are positioned side-by-side or the balloon catheter is loaded into the scope (claims 16-18; claims 5 and 12-15 of the ‘830 Patent), wherein the balloon catheter is visualizable with the scope (claims 19; claim 5 of the ‘830 Patent).
Thus, claims 5 and 12-15 of the ‘830 Patent anticipates claims 16-19.
The instant claims as well as the copending claims are drawn to a balloon catheter system for use in a body lumen, e.g., a urethra or prostatic urethra (claims 20-21; claims 1, 5 and 8-9 of the ‘830 Patent).  In this regard, it is noted that claims 20-21 are drawn to recitations of intended use, which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claim, see MPEP § 2103 (I)(C)).  Since the reference patent discloses the instant product (as discussed above), then absent evidence to the contrary, the reference patent meets the intended use requirements of the instant claims.
Thus, claims 1, 5 and 8-9 of the ‘830 Patent anticipates claims 20-21.
The instant claims as well as the copending claims are drawn to a balloon catheter system
wherein the balloon catheter has a ratio of inflated balloon diameter to normative body lumen diameter at the stricture of 1.0 to 20 (claims 22; claim 16 of the ‘830 Patent);
wherein the balloon catheter has a stretch ratio of the nominal balloon diameter to the normative body lumen diameter at the stricture of 1.0 to 20 (claims 23; claim 16 of the ‘830 Patent);
wherein the balloon catheter has a ratio of inflated balloon diameter to normative body lumen diameter at the stricture of less than 1.01 (claims 24; claim 16 of the ‘830 Patent);
wherein the balloon catheter has a stretch ratio of the nominal balloon diameter to the normative body lumen diameter at the stricture of less than 1.01 (claims 25; claim 16 of the ‘830 Patent);
wherein the balloon catheter has a ratio of inflated balloon diameter to normative body lumen diameter at the stricture of 1.31 to 10 (claims 26; claim 16 of the ‘830 Patent); and
wherein the balloon catheter has a stretch ratio of the nominal balloon diameter to the normative body lumen diameter at the stricture of 1.31 to 10 (claims 27; claim 16 of the ‘830 Patent).
See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.  Further in this regard, it is noted that claims 22-27 appear to be drawn to recitations of ratios obtained from an intended use, which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claim, see MPEP § 2103 (I)(C)).  Since the reference patent discloses the instant product (as discussed above), then absent evidence to the contrary, the reference patent meets the intended use requirements of the instant claims.
Thus, claim 16 of the ‘830 Patent anticipates claims 22-27.
Claims 1-27 are rejected on the ground of nonstatutory double patenting over claims 1-3, 5, 8-10 and 13-16 of US 10,881,839 B2 to Wang et al., hereinafter “‘839 Patent,” matured from copending Application No. 16/135,472.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims a drawn to a balloon catheter comprising:
an elongated balloon comprising at least one neck section, the balloon comprising a first main section and a second main section on opposite sides of the neck section, the at least one neck section comprising an area of reduced compliance during inflation relative to the first main section and the second main section (claim 1; claim 1 of the ‘839 Patent);
wherein the first main section and second main section have a main diameter when the balloon is inflated, the at least one neck section comprises an inflated diameter that is smaller than the inflated main diameter of the first and second sections, the inflated diameter of the neck section is the smallest diameter of the balloon catheter between the first main section and the second main section when the balloon is inflated, and the inflated diameter of the neck section is greater than an uninflated diameter of the neck section (claim 1; claim 1 of the ‘839 Patent).
Thus, claim 1 of the ‘839 Patent anticipates claim 1.
The instant claims as well as the copending claims are drawn to a balloon catheter comprising a single inflation lumen that provides simultaneous inflation of the first main section, the neck, and the second main section (claim 2; claim 9 of the ‘839 Patent)
Thus, claim 9 of the ‘839 Patent anticipates claim 2.
The instant claims as well as the copending claims are drawn to a balloon catheter,
wherein the at least one neck section comprises a reinforcing material around a circumference of the neck section to reduce compliance of the neck section during inflation of the balloon (claim 3; claim 10 of the ‘839 Patent), and
wherein the reinforcing material comprises a suture, monofilament, or multifilament, wherein the reinforcing material comprises nylon, a polyamide, an aromatic polyamide, ultra high molecular weight polyethylene (UHMWPE), a polyester, an aromatic polyester, polyethylene terephthalate (PET), or a combination thereof (claim 4; claim 10 of the ‘839 Patent).
Thus, claim 10 of the ‘839 Patent anticipates claims 3-4.
The instant claims as well as the copending claims are drawn to a balloon catheter,
wherein the balloon catheter comprises a coating layer overlying an exterior surface of the balloon (claim 5; claim 1 of the ‘839 Patent); 
wherein the coating layer is on the first main section and the neck (claim 6; claim 1 of the ‘839 Patent);
the coating layer comprises: 
one or more water-soluble additives (claim 7; claim 1 of the ‘839 Patent), wherein the one or more water-soluble additives comprise pentaerythritol ethoxylate (claim 8; claim 5 of the ‘839 Patent), e.g., pentaerythritol ethoxylate (15/4) and pentaerythritol ethoxylate (3/4) (claim 9; claim 15 of the ‘839 Patent), and
a therapeutic agent (claim 11; claim 1 of the ‘839 Patent), such as paclitaxel (claim 12-13; claim 1 of the ‘839 Patent);
wherein the therapeutic agent comprises paclitaxel, wherein in the coating layer a mass ratio of the paclitaxel to the pentaerythritol ethoxylate (15/4) and the pentaerythritol ethoxylate (3/4) is 1 :5.5 to 10: 1 and a mass ratio of the pentaerythritol ethoxylate (15/4) to the pentaerythritol ethoxylate (3/4) is 1:40 to 7.5:1 (claim 10; claim 15 of the ‘839 Patent)(see MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges).
Thus, claim 1, 5 and 15 of the ‘839 Patent anticipates claims 5-10.
The instant claims as well as the copending claims are drawn to a balloon catheter, wherein an inflated diameter of the balloon catheter is at least 25 mm (claim 14; claim 13 of the ‘839 Patent), or at least 7 mm (claim 15; claim 14 of the ‘839 Patent).  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical range.
Thus, claims 13-14 of the ‘839 Patent anticipates claims 14-15.
The instant claims as well as the copending claims are drawn to a balloon catheter system with a scope in the body lumen, wherein the balloon catheter and the scope are positioned side-by-side or the balloon catheter is loaded into the scope (claims 16-18; claim 1 of the ‘839 Patent), wherein the balloon catheter is visualizable with the scope (claims 19; claim 1 of the ‘839 Patent).
Thus, claim 1 of the ‘839 Patent anticipates claims 16-19.
The instant claims as well as the copending claims are drawn to a balloon catheter system for use in a body lumen, e.g., a urethra, prostatic urethra, or esophagus (claims 20-21; claims 1-3 of the ‘839 Patent).  In this regard, it is noted that claims 20-21 are drawn to recitations of intended use, which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claim, see MPEP § 2103 (I)(C)).  Since the reference patent discloses the instant product (as discussed above), then absent evidence to the contrary, the reference patent meets the intended use requirements of the instant claims.
Thus, claims 1-3 of the ‘839 Patent anticipates claims 20-21.
The instant claims as well as the copending claims are drawn to a balloon catheter system
wherein the balloon catheter has a ratio of inflated balloon diameter to normative body lumen diameter at the stricture of 1.0 to 20 (claims 22; claim 8 of the ‘839 Patent);
wherein the balloon catheter has a stretch ratio of the nominal balloon diameter to the normative body lumen diameter at the stricture of 1.0 to 20 (claims 23; claim 8 of the ‘839 Patent);
wherein the balloon catheter has a ratio of inflated balloon diameter to normative body lumen diameter at the stricture of less than 1.01 (claims 24; claim 8 of the ‘839 Patent);
wherein the balloon catheter has a stretch ratio of the nominal balloon diameter to the normative body lumen diameter at the stricture of less than 1.01 (claims 25; claims 8 and 16 of the ‘839 Patent);
wherein the balloon catheter has a ratio of inflated balloon diameter to normative body lumen diameter at the stricture of 1.31 to 10 (claims 26; claim 8 of the ‘839 Patent); and
wherein the balloon catheter has a stretch ratio of the nominal balloon diameter to the normative body lumen diameter at the stricture of 1.31 to 10 (claims 27; claim 8 of the ‘839 Patent).
See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.  Further in this regard, it is noted that claims 22-27 appear to be drawn to recitations of ratios obtained from an intended use, which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claim, see MPEP § 2103 (I)(C)).  Since the reference patent discloses the instant product (as discussed above), then absent evidence to the contrary, the reference patent meets the intended use requirements of the instant claims.
Thus, claims 8 and 16 of the ‘839 Patent anticipates claims 22-27.
Claims 1-8 and 11-15 are rejected on the ground of nonstatutory double patenting over claims 1-4, 7-9, 14-15 and 18-19 of US Appl. No. 17/080,088, hereinafter “‘088 Application.”  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims a drawn to a balloon catheter comprising:
an elongated balloon comprising at least one neck section, the balloon comprising a first main section and a second main section on opposite sides of the neck section, the at least one neck section comprising an area of reduced compliance during inflation relative to the first main section and the second main section (claim 1; claim 1 of the ‘088 Application);
wherein the first main section and second main section have a main diameter when the balloon is inflated, the at least one neck section comprises an inflated diameter that is smaller than the inflated main diameter of the first and second sections, the inflated diameter of the neck section is the smallest diameter of the balloon catheter between the first main section and the second main section when the balloon is inflated, and the inflated diameter of the neck section is greater than an uninflated diameter of the neck section (claim 1; claim 1 of the ‘088 Application).
Thus, claim 1 of the ‘088 Application anticipates claim 1.
The instant claims as well as the copending claims are drawn to a balloon catheter comprising a single inflation lumen that provides simultaneous inflation of the first main section, the neck, and the second main section (claim 2; claim 14 of the ‘088 Application)
Thus, claim 14 of the ‘088 Application anticipates claim 2.
The instant claims as well as the copending claims are drawn to a balloon catheter,
wherein the at least one neck section comprises a reinforcing material around a circumference of the neck section to reduce compliance of the neck section during inflation of the balloon (claim 3; claim 15 of the ‘088 Application), and
wherein the reinforcing material comprises a suture, monofilament, or multifilament, wherein the reinforcing material comprises nylon, a polyamide, an aromatic polyamide, ultra high molecular weight polyethylene (UHMWPE), a polyester, an aromatic polyester, polyethylene terephthalate (PET), or a combination thereof (claim 4; claim 15 of the ‘088 Application).
Thus, claim 15 of the ‘088 Application anticipates claims 3-4.
The instant claims as well as the copending claims are drawn to a balloon catheter,
wherein the balloon catheter comprises a coating layer overlying an exterior surface of the balloon (claim 5; claim 1 of the ‘088 Application); 
wherein the coating layer is on the first main section and the neck (claim 6; claim 4 of the ‘088 Application);
the coating layer comprises: 
one or more water-soluble additives (claim 7; claim 8 of the ‘088 Application), wherein the one or more water-soluble additives comprise pentaerythritol ethoxylate (claim 8; claim 9 of the ‘088 Application), and
a therapeutic agent (claim 11; claim 1 of the ‘088 Application), such as paclitaxel (claim 12-13; claim 7 of the ‘088 Application).
Thus, claims 1-4 and 7-9 of the ‘088 Application anticipates claims 5-8 and 11-13.
The instant claims as well as the copending claims are drawn to a balloon catheter, wherein an inflated diameter of the balloon catheter is at least 25 mm (claim 14; claim 18 of the ‘088 Application), or at least 7 mm (claim 15; claim 19 of the ‘088 Application).  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical range.
Thus, claims 18-19 of the ‘088 Application anticipates claims 14-15.








Conclusion
Claims 1-27 are rejected.  No claims are allowed.  WANG (WO 2009/051614 A1, Publ. Apr. 23, 2009), ROSENBLUTH (US 5,312,430, Issued May 17, 1994) and SLAGER (US 2012/0296274 A1, Publ. Nov. 22, 2012) are noted as references of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611